DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-22 in the reply filed on 1/28/2022 is acknowledged.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification as originally filed does not introduce the one or more fluid level sensors as a flow sensor as recited in Claim 14.

Claim Objections
Claim 15 is objected to because of the following informalities:  the claim contains a typographical error.  In line 4, the claim should read “…fluidly connected to a portion of the suction pipe network.”  
Claim 17 is objected to because of the following informalities:  the claim contains a typographical error.  The claim should read “…wherein the ultraviolet disinfection chamber is in fluid communication with the second port.” 


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller configured to control the pump and monitor the flow of the cleaning fluid solution in Claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Upon review of applicant’s disclosure as originally filed, the corresponding structure which preforms the function of controlling the pump and monitoring the flow of the cleaning fluid solution appears to be a touchscreen assembly having a display and circuitry for receiving input from a user interface, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the chamber inlet" in line 6.  There is insufficient antecedent basis for this limitation in the claim because the claims introduce both a chamber inlet of the holding chamber (Claim 1) and a chamber inlet of the collection chamber (Claim 10).  It is not clear which chamber inlet is referenced in this limitation. For purposes of examination, the limitation will be interpreted as the chamber inlet of the holding chamber.
Claim 14 recites the limitation "the one or more fluid sensors".  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce fluid sensors- only fluid level sensors.  For purposes of examination, the limitation will be interpreted as “fluid level sensors”.
Further regarding Claim 14, the claim recites the one or more fluid level sensors is a flow sensor.  It is not clear whether or how a flow sensor detects a fluid level.  Upon review of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP H0698158, machine translation referenced hereafter), and further in view of Duckett et al. (US 6,550,487).
Regarding Claim 1:  Tanaka teaches a system comprising:
a holding tank (Fig. 4, element 11) having a holding chamber (element 26) adapted to contain a cleaning solution (element 23) having a neutral pH (water, pg. 4), a chamber outlet (element 28), and a chamber inlet (element 27), the chamber outlet and the chamber inlet configured to provide fluid access to the holding chamber; 
a suction pipe network (elements 4, 10) installed in a medical office (see title); and
at least one filter (element 6) having a filter inlet and a filter outlet, the filter inlet in fluid communication with the suction pipe network.
Tanaka teaches that the cleaning fluid is moved from the holding chamber to the suction pipe network by displacing a plug in the chamber outlet to release the cleaning fluid (pg. 4), but does not expressly disclose a pump in fluid communication with the holding chamber outlet and the suction pipe network as claimed.  However, Duckett teaches that it is known to provide a pump (Fig. 1, element 60) to convey cleaning liquid from a cleaning liquid chamber (element 54) to a point of use (element 10), for example. Duckett teaches the pump having a first port and a second port, the first port in fluid communication with the liquid chamber and the second port in fluid communication with the point of use, the pump selectively operable for flow from the first port to the second port in a first direction (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding Claim 7:  Tanaka and Duckett teach the elements of Claim 1 as disclosed above.  Duckett is cited for teaching the pump, and further teaches a valve (element 136) in fluid communication with the pump to regulate flow in the first direction. 
Regarding Claim 8:  Tanaka and Duckett teach the elements of Claim 1 as discussed above.  Tanaka further teaches a collection tank having a collection chamber (element 2) adapted to contain at least a portion of the cleaning fluid solution, the collection chamber having a collection chamber inlet in fluid communication with the filter outlet (see Fig. 2). 
Regarding Claim 9:  Tanaka and Duckett teach the elements of Claim 1 as discussed above.  Tanaka further teaches a collection tank having a collection chamber (element 2) adapted to contain at least a portion of the cleaning fluid solution, the collection chamber having a collection chamber inlet in fluid communication with the suction pipe network (see Fig. 2).
Regarding Claim 10: Tanaka and Duckett teach the elements of Claim 1 as discussed above.  Tanaka further teaches a collection tank having a collection chamber (element 2) adapted to contain at least a portion of the cleaning fluid solution, the collection chamber having a chamber outlet and having a collection chamber inlet in fluid communication with the filter outlet (see Fig. 2). Further, the combination of Tanaka and Duckett teaches a pump in fluid communication with a valve to regulate (e.g., start and stop) the flow of cleaning liquid.  Thus, the combination of Tanaka and Duckett teaches the collection chamber outlet in selectable fluid communication with the holding tank chamber inlet as claimed. 
Regarding Claim 11:  Tanaka and Duckett teach the elements of Claim 1 as discussed above.  Tanaka further teaches a collection tank having a collection chamber (element 2) adapted to contain at least a portion of the cleaning fluid solution, the collection chamber having a collection chamber inlet in fluid communication with a portion of the suction pipe network and a collection chamber outlet in fluid communication with the at least one filter (see Fig. 2). 
Regarding Claim 18:  Tanaka and Duckett teach the elements of Claim 1 as discussed above.  Tanaka teaches that the cleaning fluid solution is water (pg. 4).
Regarding Claim 19:  Tanaka and Duckett teach the elements of Claim 1 as discussed above.  Tanaka further teaches a plurality of filters (elements 6) having an inlet in fluid connection with the suction pipe network and a filter outlet.
Regarding Claim 20:  Tanaka and Duckett teach the elements of Claim 1 as discussed above.  Tanaka further teaches that the filter (element 6) is a passive gravity filter (pg. 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP H0698158, machine translation referenced hereafter) and Duckett et al. (US 6,550,487) as applied to Claim 1, and further in view of Chandler (US 2003/0036033).
Regarding Claim 4:  Tanaka and Duckett teach the elements of Claim 1 as discussed above.  Tanaka does not expressly disclose the holding chamber contains a concentrated cleaning fluid solution.  Tanaka does not expressly disclose that the system is configured to receive a volume of water from an on-site water supply.  However, Chandler teaches that a concentrated cleaning solution is diluted with water in a mixing chamber and used to control .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP H0698158, machine translation referenced hereafter) and Duckett et al. (US 6,550,487) as applied to Claim 1, and further in view of Schaer, III (US 2017/0120304).
Regarding Claims 5 and 6:  Tanaka and Duckett teach the elements of Claim 1 as discussed above.  Tanaka teaches an operation panel (element 13) to perform the operations of the system components, but does not expressly disclose a controller to control the pump and monitor the flow of the cleaning fluid solution.  However, Schaer teaches a cleaning system having a controller comprising a touchscreen to control and monitor the flow from the pump used in the cleaning system [0040-0041].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka and Duckett with a controller comprising a touchscreen in order to control and monitor the pump as suggested by Schaer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP H0698158, machine translation referenced hereafter) and Duckett et al. (US 6,550,487) as applied to Claim 1, and further in view of Abresch (US 2,639,600).
Regarding Claim 12:  Tanaka and Duckett teach the elements of Claim 11 as disclosed above, but do not expressly disclose a pump in the collection tank as claimed.  Here, the gas-liquid separator (element 2) of Tanaka is read as the claimed collection tank.  Abresch teaches that it is known to provide a pump having an inlet and outlet in a gas-liquid separator in order to circulate the fluids efficiently (col. 3, ll. 10-25).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka and Duckett with a collection tank pump within the collection tank (and therefore in fluid communication with the filter) in order to facilitate the fluid movement, as suggested by Abresch.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP H0698158, machine translation referenced hereafter) and Duckett et al. (US 6,550,487) as applied to Claim 1, and further in view of Fujisawa et al. (JP 2017006214, machine translation referenced hereafter).
Regarding Claims 13 and 14:  Tanaka and Duckett teach the elements of Claim 1 as discussed above.  Tanaka further teaches at least one collection tank having a collection chamber (element 2) adapted to contain at least a portion of the cleaning fluid solution.  Tanaka does not expressly disclose the collection tank having one or more fluid level sensors as claimed.  Here, Tanaka’s gas-liquid separator (element 2) reads on the claimed collection .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP H0698158, machine translation referenced hereafter) and Duckett et al. (US 6,550,487) as applied to Claim 1, and further in view of Kim (KR 20170126118, machine translation of abstract referenced hereafter).
Regarding Claim 17:  Tanaka and Duckett teach the elements of Claim 1 as discussed above, but do not expressly disclose an ultraviolet disinfection chamber as claimed.  Kim teaches a system for flushing pipes (see abstract) including an ultraviolet disinfection chamber having a housing (element 600) and a light source (element L), wherein the disinfection chamber is in fluid communication with a pump outlet to sterilize the fluid circulated by the pump conveyed into the pipe [0052].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka and Duckett by providing a UV disinfection chamber in fluid communication with the pump to sterilize the fluid circulated by the pump, as suggested by Kim.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP H0698158, machine translation referenced hereafter) and Duckett et al. (US 6,550,487) as applied to Claim 1, and further in view of McCary (US 2005/0239016).
Regarding Claim 21:  Tanaka and Duckett teach the elements of Claim 1 as discussed above, but do not expressly disclose the filter as a centrifugal separator.  However, McCary teaches a filter for a dental appliance, wherein the structure of the filter causes centrifugal separation to help dislodge debris [0023].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka and Duckett with a filter that is a centrifugal separator in order to help dislodge the debris, as suggested by McCary.

Allowable Subject Matter
Claims 2, 3, 15, 16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest the features of the system as set forth in these claims.  The closest prior art of record is Tanaka who teaches a system for cleaning the suction pipe of a dental central vacuum system as discussed above.  Tanaka does not anticipate or fairly suggest the structure of the holding chambers as required by claims 2 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2008/062104 to Salonen teaches a system of cleaning a suction line in a dental care apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714